SUMMARY ORDER
AFTER ARGUMENT AND UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the order of the District Court is hereby AFFIRMED.
Defendant-Appellant Benjamin G. Sprecher (“Sprecher”) appeals from a December 15, 2000 order of the United States District Court for the Southern District of New York (Miriam Goldman Cedarbaum, Judge) denying his petition for a writ of error coram nobis pursuant to 28 U.S.C. § 1651. In January 1992, after a bench trial, Sprecher was convicted of numerous offenses related to tax and securities fraud. In his current petition for a writ of error coram nobis, Sprecher claims that the admission at trial of his statements to Thomas Doonan, an investigator for the United States Attorney’s Office, was unconstitutional under Miranda v. Arizona, 384 U.S. 436, 86 S.Ct. 1602,16 L.Ed.2d 694 (1966), in light of the Supreme Court’s recent decision in Dickerson v. United States, 530 U.S. 428, 120 S.Ct. 2326, 147 L.Ed.2d 405 (2000).
In order to obtain coram nobis relief, a petitioner “must demonstrate that T) there are circumstances compelling such action to achieve justice, 2) sound reasons exist for failure to seek appropriate earlier relief, and 3) the petitioner continues to suffer legal consequences from his conviction that may be remedied by granting of the writ.’ ” Fleming v. United States, 146 F.3d 88, 90 (2d Cir. 1998) (per curiam) (quoting Foont v. United States, 93 F.3d 76, 79 (2d Cir.1996)). “We review de novo the issue of whether the district court applied the proper legal standard, but we review the district court’s ultimate decision to deny the writ for abuse of discretion.” Fleming, 146 F.3d at 90.
Without speaking to whether Sprecher has satisfied requirements (1) and (3) above, we hold that the District Court did not exceed its allowable discretion in ruling that Sprecher did not set forth sound reasons for his failure to raise the Miranda issue earlier. See Foont, 93 F.3d at 80. Miranda was applicable at the time of Sprecher’s conviction, and the recent ruling in Dickerson merely reaffirmed the ongoing applicability of Miranda in light of 18 U.S.C. § 3501. See Dickerson, 530 U.S. at 443-44, 120 S.Ct. 2326. Thus, regardless whether it is retroactive or not, Dickerson does not justify Sprecher’s failure to present his current Miranda claim earlier. As in Foont, Sprecher “knew or should have known since the time of his conviction in [1992] of the facts underlying his current claim” that the admission of Doonan’s testimony constituted reversible error.1 93 F.3d at 80.
We have considered Sprecher’s remaining arguments on appeal and find them to be without merit. Accordingly, for the reasons set forth above, we AFFIRM the order of the District Court.

. We express no opinion as to whether Sprecher's statements were obtained in violation of Miranda.